DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/260,425 filed on January 14, 2021.  The preliminary amendment filed January 14, 2021, has been entered. Claims 1-15 are currently amended. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for domestic priority as a 371 National Stage entry of International Application Number PCT/EP2019/062562, filed on May 16, 2019.

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on European application Ser. No. 18187722.6 filed on August 7, 2018. Receipt of the certified copy of the European application on January 14, 2021, is hereby acknowledged.


	
Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated January 14, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
the reference sign “240” recited in paragraph [0105] of the specification is not present in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
 “a retrieving module configured to retrieve...”, “a validation module configured to establish...” and “a deployment module configured to establish...” recited in Claim 1;
“the retrieving module is further configured to retrieve...” recited in Claim 2;
“the retrieving module is further configured to retrieve...” recited in Claim 3;
“the validation module is further configured to establish...” and “the deployment module is configured to selectively transmit...” recited in Claim 4;
“a receiving module configure to receive...” and “a management module configured to manage...” recited in Claim 5;
“a state reporting module configured to determine... and to transmit...” recited in Claim 6;
“a retrieving module... configured to retrieve” recited in Claim 7;
 “a retrieving module configured to retrieve...”, “a validation module configured to establish...”, “a deployment module configured to establish...”,  “a receiving module configure to receive...”, “a management module configured to manage...”, “the deployment module... is further configured to transmit...”, “the factory node is configured to receive...”, “the retrieving module... is configured to retrieve...” and “the management module is configured to instantiate...” recited in Claim 8;
“the validation module... is further configured to establish...” and “the factory node is configured to selectively generate...” recited in Claim 9;
“the factory node... is further configured to generate...”, “the retrieving module... is configured to retrieve...”, and “the management module... is configured to validate... and to selectively instantiate...” recited in Claim 10;
an obtaining module configured to receive...”, “a selecting module configured to select...”, “a reporting module configured to report...” and “a communication module configured to establish...” recited in Claim 12; and
“the validation module is further configured to establish...” recited in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 4, the word “to” should be inserted after the word “configured” in line 2;
regarding Claim 5, the term “a selected one” recited in line 3 should be “a selected virtual network function” and the commas found in lines 6 and 7 should be deleted;
regarding Claim 8, the term “a selected one” recited in line 23 should be “a selected virtual network function”, the term “its configuration” recited in line 27 should be “the configuration”, and the commas found in lines 26 and 28 should be deleted; and
regarding Claim 10, the reference character “(160)” recited in line 2 should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “a receiving module configured to receive a deployment signal indicative of at least one customer node, a selected one of a plurality of virtual network functions, a configuration of the selected virtual network function, and a template of the selected virtual network function” in lines 22-25. The relationship between “a deployment signal” recited in lines 22-23 and “a deployment signal” recited earlier in lines 16-17 of the claim is unclear, rendering the claim indefinite.
Claim 8 recites the limitation “wherein the retrieving module of the communication node is configured to retrieve the runnable instance” in lines 45-46. There is insufficient antecedent basis for “the retrieving module of the communication node” in the claims.
Dependent Claims 9-11 are rejected for the reasons presented above with respect to rejected Claim 8 in view of their dependence thereon.
Examiner suggests amending Claim 8 to replace the term “a deployment signal” recited in lines 22-23 with “the deployment signal” and to positively recite “a retrieving module” as a component comprised by the communication node to overcome the rejection.

Additionally, Claim 10 recites the limitation “wherein the retrieving module of the communication node is configured to retrieve the digital signature of the runnable instance from the trusted database” in lines 5-7. There is insufficient antecedent basis for “the retrieving module of the communication node” in the claims.
Examiner suggests amending Claim 8 as suggested above to overcome the rejection.

Claim 15 recites the limitation “establishing service level agreement data, the service level agreement data at least representing a configuration of the selected virtual network function and the at least one customer node, based on the notification signal” in lines 11-13. The relationship between “a configuration of the selected virtual network function” recited in line 12 and “a configuration of the selected virtual network function” recited earlier in line 9 is unclear, rendering the claim indefinite. 
a configuration of the selected virtual network function” recited in line 12 is interpreted as “the configuration of the selected virtual network function”.

Additionally, regarding Claim 1, the claim limitations “a retrieving module configured to retrieve...”, “a validation module configured to establish...” and “a deployment module configured to establish...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “retrieving module 112”, a “validation module 114”, and a “deployment module 116” are illustrated in figure 2 and described in paragraph [0089] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claims 2-4 and 13 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Additionally, regarding Claim 2, the claim limitation “the retrieving module is further configured to retrieve...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “retrieving module 112” is illustrated in figure 2 and described in paragraph [0089] of the specification, the 
 
Additionally, regarding Claim 3, the claim limitation “the retrieving module is further configured to retrieve...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “retrieving module 112” is illustrated in figure 2 and described in paragraph [0089] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Additionally, regarding Claim 4, the claim limitation “the retrieving module is further configured to retrieve...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “retrieving module 112” is illustrated in figure 2 and described in paragraph [0089] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that performs the claimed function. Therefore, the claim is 

Additionally, regarding Claim 5, the claim limitations “a receiving module configure to receive...” and “a management module configured to manage...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “receiving module 136” and a “management module 138” are illustrated in figure 2 and described in paragraphs [0091] and [0093] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claims 6 and 7 are rejected for the reasons presented above with respect to rejected Claim 5 in view of their dependence thereon.

Additionally, regarding Claim 6, the claim limitation “a state reporting module configured to determine... and to transmit...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “state reporting module 134” is illustrated in figure 2 and described in paragraph [0094] of the specification, the specification fails to disclose sufficient corresponding structure for 

Additionally, regarding Claim 7, the claim limitation “a retrieving module... configured to retrieve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “retrieving module 132” is illustrated in figure 2 and described in paragraph [0092] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements (e.g., the computer and the algorithm) that performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Additionally, regarding Claim 8, the claim limitations  “a retrieving module configured to retrieve...”, “a validation module configured to establish...”, “a deployment module configured to establish...”,  “a receiving module configure to receive...”, “a management module configured to manage...”, “the deployment module... is further configured to transmit...”, “the factory node is configured to receive...”, “the retrieving module... is configured to retrieve...” and “the management module is configured to instantiate...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 112”, a “validation module 114”, and a “deployment module 116” are illustrated in figure 2 and described in paragraph [0089] of the specification, a “receiving module 136” and a “management module 138” are illustrated in figure 2 and described in paragraphs [0091] and [0093] of the specification, a “factory node 160” is illustrated in figure 2 and described in paragraphs [0095]-[0096] of the specification, and “a retrieving module 132” is illustrated in figure 2 and described in paragraph [0092] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claims 9-11 are rejected for the reasons presented above with respect to rejected Claim 8 in view of their dependence thereon.

Additionally, regarding Claim 9, the claim limitations “the validation module... is further configured to establish...” and “the factory node is configured to selectively generate...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “validation module 114” and a “factory node 160” are illustrated in figure 2 and described in paragraphs [0089] and [0095]-[0096] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim 

Additionally, regarding Claim 10, the claim limitations “the factory node... is further configured to generate...”, “the retrieving module... is configured to retrieve...”, and “the management module... is configured to validate... and to selectively instantiate...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “retrieving module 132”, a “management module 138” and a “factory node 160” are illustrated in figure 2 and described in paragraphs [0092]-[0093] and [0095]-[0096] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Additionally, regarding Claim 12, the claim limitations “an obtaining module configured to receive...”, “a selecting module configured to select...”, “a reporting module configured to report...” and “a communication module configured to establish...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While an “obtaining module 202”, a “selecting module 210” and a “reporting module 204” are illustrated in figure 3 and described in paragraph [0105] of 240” is further described in paragraph [0105] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Additionally, regarding Claim 13, the claim limitation “the validation module is further configured to establish...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “validation module 114” is illustrated in figure 2 and described in paragraph [0089] of the specification, the specification fails to disclose sufficient corresponding structure for each of the respective elements that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-13 are rejected as failing to have adequate written description for the claim elements invoking interpretation under 35 U.S.C. 112(f) as set forth in the rejection of Claims 1-13 under 35 U.S.C. 112(b) in this Office Action.

Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112(b) and 35 U.S.C. 112(a). Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8, 9, 11 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad et al., Pub. No. US 2019/0174322 A1, hereby “Deviprasad”, in view of Leonard, Pat. No. US 6,085,171, and in further view of Kiess et al., Pub. No. US 2015/0082308 A1, hereby “Kiess”.

Regarding Claim 1, Deviprasad discloses “A provider node (Deviprasad figs. 1 and 4 and paragraphs 12-15 and 56: network 110, i.e., a provider node, that hosts the network slice deployment service) comprising:
... a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided... (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service interface device 115 receives an intent-based service request 307, i.e., a notification signal indicative of a selected virtual network function, from end device 180, the intent-based service request indicating one or more network functions selected by an end user 185);
a validation module configured to establish service level agreement data, the service level agreement data at least representing the configuration of the selected (Deviprasad figs. 1 and 3B and paragraphs 19 and 48: service interface device 115 generates prescriptive information 312 indicating SLA and configuration requirements for the requested VNF based on the service request, i.e., service level agreement data); and
a deployment module configured to establish a deployment signal based on the service level agreement data..., and to transmit the deployment signal to a communication node for providing the selected virtual network function to the at least one customer node (Deviprasad figs. 1 and 3F and paragraphs 24 and 49-52: deployment device 125 generates and provides slice deployment layout descriptors 335, i.e., a deployment signal, to service orchestration device 135, i.e., a communication node, the slice deployment layout descriptors indicative of a network slice deployment layout generated based on the prescriptive information 312).”
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “a retrieving module configured to retrieve a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided, wherein the retrieving module is further configured to retrieve, from a trusted database or a data repository system, at least one of a configuration of the selected virtual network function and a template of the selected virtual network function (emphasis added);” and
“a deployment module configured to establish a deployment signal based on the service level agreement data and the template of the selected virtual network function, 
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), the combination of Deviprasad and Leonard does not explicitly disclose “a retrieving module configured to retrieve a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided, wherein the retrieving module is further configured to retrieve, from a trusted database or a data repository system, at least one of a configuration of the selected virtual network function and a template of the selected virtual network function (emphasis added);” and
“a deployment module configured to establish a deployment signal based on the service level agreement data and the template of the selected virtual network function, and to transmit the deployment signal to a communication node for providing the selected virtual network function to the at least one customer node (emphasis added).”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Regarding Claim 2, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
Additionally, Leonard discloses “wherein the retrieving module is further configured to retrieve the notification signal from the trusted database (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: order retrieval module 152 of host server 150 retrieves complete order 142 from database 112).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
Additionally, Leonard discloses “wherein the trusted database is a distributed database (Leonard fig. 3 and column 6, lines 21-30: database 112 may be distributed across one or more devices and locations)” and Deviprasad, as modified by Leonard discloses “wherein the retrieving module is further configured to retrieve the configuration of the selected virtual network function from the distributed database... (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service request 307 received by service interface device 115 may include other parameters pertaining to the service requested, e.g., a date, time period, location, price and other criteria that may specify the service requested, i.e., configuration parameters).”
Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard for the reasons set forth in the rejection of Claim 1.
Additionally, Kiess discloses “wherein the retrieving module is further configured to retrieve... the template of the selected virtual network function from the data repository system (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, Deviprasad discloses “A communication system (Deviprasad fig. 1 and paragraphs 12-15: environment 100) comprising:”
“a provider node (Deviprasad figs. 1 and 4 and paragraphs 12-15 and 56: network 110, i.e., a provider node, which hosts the network slice deployment service) comprising:
... a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided... (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service interface device 115 receives an intent-based service request 307, i.e., a notification signal indicative of a selected virtual network function, from end device 180, the intent-based service request indicating one or more network functions selected by an end user 185);
a validation module configured to establish service level agreement data, the service level agreement data at least representing the configuration of the selected virtual network function and the at least one customer node (Deviprasad figs. 1 and 3B and paragraphs 19 and 48: service interface device 115 generates prescriptive information 312 indicating SLA and configuration requirements for the requested VNF based on the service request, i.e., service level agreement data); and
a deployment module configured to establish a deployment signal based on the service level agreement data..., and to transmit the deployment signal to a communication node for providing the selected virtual network function to the at least one customer node (Deviprasad figs. 1 and 3F and paragraphs 24 and 49-52: deployment device 125 generates and provides slice deployment layout descriptors 335, i.e., a deployment signal, to service orchestration device 135, i.e., a communication node, the slice deployment layout descriptors indicative of a network slice deployment layout generated based on the prescriptive information 312), and
a communication node (Deviprasad figs. 1 and paragraphs 12 and 28: network 130, i.e., a communication node, which hosts applications and services for end users) comprising:
(Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 52: service orchestration device 135 receives the network slice deployment layout descriptors 335, i.e., a deployment signal, from deployment device 125); and
a management module configured, for providing the selected virtual network function according to the configuration to the at least one customer node, to instantiate the selected virtual network function based on... the configuration of the selected virtual network function (Deviprasad figs. 1 and 3G and paragraphs 29 and 53: service orchestration device 135 provisions the network slice deployment layout 339 in network 130 based on the network slice deployment layout descriptors received from deployment device 125 and provides the network service 343 to end device 180)”.
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose a provider node comprising “a retrieving module configured to retrieve a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided, wherein the retrieving module is further configured to retrieve, from a trusted database or a data repository system, at least one of a configuration of the selected virtual network function and a template of the selected virtual network function (emphasis added).”
Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), the combination of Deviprasad and Leonard does not explicitly disclose “a factory node”,
a provider node comprising “a retrieving module configured to retrieve a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided, wherein the retrieving module is further configured to retrieve, from a trusted database or a data repository system, at least one of a configuration of the selected virtual network function and a template of the selected virtual network function (emphasis added);” and
“a deployment module configured to establish a deployment signal based on the service level agreement data and the template of the selected virtual network function, and to transmit the deployment signal to a communication node for providing the selected virtual network function to the at least one customer node (emphasis added)”, and
a communication node comprising “a receiving module configured to receive a deployment signal indicative of at least one customer node, a selected one of a plurality of virtual network functions, a configuration of the selected virtual network function, and a template of the selected virtual network function (emphasis added); and
a management module configured, for providing the selected virtual network function according to the configuration to the at least one customer node, to instantiate the selected virtual network function based on the template and the configuration of the selected virtual network function (emphasis added);” and
“wherein the deployment module of the provider node is further configured to transmit the deployment signal to the factory node,
wherein the factory node is configured to retrieve the template of the selected virtual network function from the data repository system and at least one of the configuration of the selected virtual network function, the service level agreement data, an indication of the selected virtual network function, an indication of the communication node, and an indication of the at least one customer node from the trusted database, 

wherein the retrieving module of the communication node is configured to retrieve the runnable instance, and
wherein the management module of the communication node is configured to instantiate the selected virtual network function based on the runnable instance.”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652), and further discloses utilizing the VNF construction plan to generate a VFN deployment template, i.e., a runnable instance, that can be processed to instantiate the requested VNF (Kiess fig. 6 and paragraphs 105-107 and 149-150: “VNF deployment template: The deployment template is the result of the VNF template computation and it contains information that a cloud management system can process in order to realize the actual instantiation of the physical resources and assign the software and/or VM images.”).
Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Regarding Claim 9, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 8.
Additionally, Leonard discloses “wherein the validation module of the provider node is further configured to establish validation data and to store the validation data in the trusted database (Leonard figs. 3 and 5; column 8, lines 11-52 and column 10, lines 4-35: data sufficiency verification sub-module 128 verifies that order data 6 is sufficient to perform the requested change in communication service and stores the verification result, i.e., validation data, as order status in database 112), and
wherein the factory node is configured to selectively generate... depending on the validation data (Leonard figs. 3 and 5 and column 9, lines 25-33 and column 10, lines 29-35: “An order 8 whose order status 258 is ‘Complete’ has passed all of the verifications and is awaiting provisioning by one of CSPs 210. Host server 150 may then retrieve information for complete order 142 to initiate the provisioning.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Deviprasad to generate and store the result of a verification process in a database in association with the service request and to generate Leonard. One of ordinary skill in the art would have been motivated to combine generating and storing the result of a verification process in a database in association with the service request and to generate the network slice deployment layout based on the verification result to enable any errors in the service order to be corrected before provisioning of the VNF (Leonard column 8, lines 50-56).

Regarding Claim 11, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 8.
Additionally, Kiess discloses “wherein the configuration of the selected virtual network function comprises an internal configuration and an interface configuration, wherein the internal configuration is used for generating the runnable instance by the factory node, and wherein the interface configuration is used for instantiating the selected virtual network function by the management module (Kiess figs. 2-4 and paragraphs 105-124 and 128-134: “VNF construction plan: The construction plan is a temporary template that is used while computing the final deployment template and it is a result of the combination of a VNF description template and the input parameters and requirements (KPis) received from a user/OSS request and the intermediate NCP (and NCP agent) computations.”).

Regarding Claim 15, Deviprasad discloses “A method for providing a plurality of virtual network functions to a customer node by a communication system (Deviprasad figs. 3A-3H and 5 and paragraphs 47 and 67: a process for a network slice deployment service) comprising:
(Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service interface device 115 receives an intent-based service request 307, i.e., a notification signal indicative of a selected virtual network function, from end device 180, the intent-based service request indicating one or more network functions selected by an end user 185);” and
“establishing service level agreement data, the service level agreement data at least representing a configuration of the selected virtual network function and the at least one customer node, based on the notification signal (Deviprasad figs. 1 and 3B and paragraphs 19 and 48: service interface device 115 generates prescriptive information 312 indicating SLA and configuration requirements for the requested VNF based on the service request, i.e., service level agreement data); and
providing the selected virtual network function by instantiating the selected virtual network function based on... the configuration of the selected virtual network function (Deviprasad figs. 1 and 3G and paragraphs 29 and 53: service orchestration device 135 provisions the network slice deployment layout 339 in network 130 based on the network slice deployment layout descriptors received from deployment device 125 and provides the network service 343 to end device 180).”
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “retrieving a notification signal, the notification signal being indicative of a selected  virtual network function of 
retrieving, from a trusted database or a data repository system, at least one of a configuration of the selected virtual network function and a template of the selected virtual network function;” and
“providing the selected virtual network function by instantiating the selected virtual network function based on the template and the configuration of the selected virtual network function (emphasis added).”
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), Deviprasad does not explicitly disclose “retrieving, from a trusted database or a data repository system, at least one of a configuration of the selected virtual network function and a template of the selected virtual network function;” and
“providing the selected virtual network function by instantiating the selected virtual network function based on the template and the configuration of the selected virtual network function (emphasis added).”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Deviprasad, as modified by Leonard, to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Claims 4 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deviprasad, Leonard and Kiess in further view of Dravid et al., Pub. No. US 2018/0367418 A1, hereby “Dravid”.

Regarding Claim 4, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
However, while Deviprasad discloses the generation of prescriptive information indicating SLA and configuration requirements for the requested VNF based on the service request (Deviprasad paragraphs 19 and 48), and further discloses that the service request may comprise additional parameters pertaining to the service requested, such as data, time period, location, price and other criteria that may specify the service requested (Deviprasad paragraphs 17 and 21), the combination of Deviprasad, Leonard and Kiess does not explicitly disclose “wherein the validation module is further configured establish validation data by validating the service level agreement data based on the notification signal,
wherein the notification signal is further indicative of hardware requirements and functional parameters for the providing of the selected virtual network function, and
wherein the deployment module is configured to selectively transmit the deployment signal depending on the validation data.”
In the same field of endeavor, Dravid discloses a method for deploying virtual network functions using resources of a network function virtualization environment wherein a request to deploy a VNF is validated against the available resources and capabilities of the virtualization environment before resources are allocated to the requested VNF (Dravid figs. 1 and 2 and paragraphs 13, 18-20 and 23-26: “In turn, the VNF manager responds by validating the request at step 210. For example, the VNF manager 118 may validate the request by ensuring sufficient resource capacity exist for fulfilling the request, and/or that the NFV environment possesses the capabilities for deploying the VNF 108 using certain parameters to be associated with the VNF 108 included in the request. When the request is validated at step 210, the VNF manager 118 transmits a response to the request back to the NFV orchestrator 104 requesting that certain resources 114 be allocated for supporting the VNF 108.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard and Kiess, to validate the SLA the service request against available resources and capabilities of the network as taught by Dravid because doing so constitutes applying a known technique (validating a requested VNF against available resources and capabilities) to known devices and/or methods (a network slice deployment service) ready for improvement to yield predictable and desirable results (ensuring the SLA). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 13, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
However, while Deviprasad discloses the generation of prescriptive information indicating SLA and configuration requirements for the requested VNF based on the service request (Deviprasad paragraphs 19 and 48), and further discloses that the service request may comprise additional parameters pertaining to the service requested, such as data, time period, location, price and other criteria that may specify the service requested (Deviprasad paragraphs 17 and 21), the combination of Deviprasad, Leonard and Kiess does not explicitly disclose “wherein the validation module is further configured to establish validation data by validating the service level agreement data against a physical specification of the communication system.”
In the same field of endeavor, Dravid discloses a method for deploying virtual network functions using resources of a network function virtualization environment wherein a request to deploy a VNF is validated against the available resources and capabilities of the virtualization environment, i.e., a physical specification of the communication system, before resources are allocated to the requested VNF (Dravid figs. 1 and 2 and paragraphs 13, 18-20 and 23-26: “In turn, the VNF manager responds by validating the request at step 210. For example, the VNF manager 118 may validate the request by ensuring sufficient resource capacity exist for fulfilling the request, and/or that the NFV environment possesses the capabilities for deploying the VNF 108 using certain parameters to be associated with the VNF 108 included in the request. When the request is validated at step 210, the VNF manager 118 transmits a response to the request back to the NFV orchestrator 104 requesting that certain resources 114 be allocated for supporting the VNF 108.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard and Kiess, to validate the SLA the service request against available resources and capabilities of the network as taught by Dravid because doing so constitutes applying a known technique (validating a requested VNF against available resources and capabilities) to known devices and/or methods (a network slice deployment service) ready for improvement to yield predictable and desirable results (ensuring the SLA). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 5-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Kiess.

Regarding Claim 5, Deviprasad discloses “A communication node (Deviprasad figs. 1 and paragraphs 12 and 28: network 130, i.e., a communication node, that hosts applications and services for end users) comprising:
a receiving module configured to receive a deployment signal indicative of at least one customer node, a selected one of a plurality of virtual network functions, a configuration of the selected virtual network function... (Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 52: service orchestration device 135 receives the network slice deployment layout descriptors 335, i.e., a deployment signal, from deployment device 125); and
a management module configured, for providing the selected virtual network function according to the configuration to the at least one customer node, to instantiate the selected virtual network function based on... the configuration of the selected virtual network function (Deviprasad figs. 1 and 3G and paragraphs 29 and 53: service orchestration device 135 provisions the network slice deployment layout 339 in network 130 based on the network slice deployment layout descriptors received from deployment device 125 and provides the network service 343 to end device 180).”
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), Deviprasad does not explicitly disclose “a receiving module configured to receive a deployment signal indicative of at least one customer node, a selected one of a plurality and a template of the selected virtual network function (emphasis added); and
a management module configured, for providing the selected virtual network function according to the configuration to the at least one customer node, to instantiate the selected virtual network function based on the template and the configuration of the selected virtual network function (emphasis added).”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Regarding Claim 6, the combination of Deviprasad and Kiess discloses all of the limitations of Claim 5.
Additionally, Kiess discloses a communication node comprising “a state reporting module configured to determine status report data, the status report data being indicative of whether the selected virtual network function and according to which configuration is provided to the at least one customer node, and to transmit the status report data to a trusted database (Kiess figs. 2 and 6 and paragraph 161: NCP C-agent 203 transmits a V-Setup acknowledgement message indicating the result of the instantiation of VNF 400 to NCP 200, which stores the results of the instantiation in a table).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to transmit an acknowledgement indicating the result of the VNF instantiation and to store the result as taught by Kiess. One of ordinary skill in the art would have been motivated to combine transmitting an acknowledgement indicating the result of the VNF instantiation and to store the result to ensure up-to-date information regarding available resources (Kiess paragraph 145).

Regarding Claim 7, the combination of Deviprasad and Kiess discloses all of the limitations of Claim 5.
Additionally, Kiess discloses “a retrieving module, wherein the retrieving module is configured to retrieve the template of the selected virtual network function from a data repository system (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: NCP 200 retrieves the correct VNF template 201 from VNF template repository 202).”
Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess for the reasons set forth in the rejection of Claim 5.

Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deviprasad, Leonard and Kiess in further view of Qin., Pub. No. US 2017/0300696 A1.

Regarding Claim 10, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 8.
However, while Leonard discloses storing the result of a verification process in a database in association with a communication service change order and processing the communication service change order based on the result (Leonard figs. 3 and 5; column 8, lines 11-52, column 9, lines 25-33 and column 10, lines 4-35), the combination of Deviprasad, Leonard and Kiess does not explicitly disclose “wherein the factory node (160) is further configured to generate a digital signature of the runnable instance and to store the digital signature in the trusted database,
wherein the retrieving module of the communication node is configured to retrieve the digital signature of the runnable instance from the trusted database, and 
wherein the management module of the communication node is configured to validate the runnable instance against the digital signature, and to selectively instantiate the selected virtual network function depending on the validating of the runnable instance.”
Qin discloses a system and method for verifying the integrity of VNF installation files using digital signatures, wherein during VNF instantiation, a virtualization infrastructure management (VIM) verifies the integrity of a VNF installation file by comparing a signature of the VNF installation file stored by an associated signature file with a signature generated from the VNF installation file using the same hash function that was used to generate the signature stored by the signature file before installing the VNF on the network function virtualization infrastructure (Qin figs. 1 and 6A-6B and paragraphs 71-73, 80, 88, 99 and 128-132: “It should be noted that, if the verification of the installation packages fails, an alarm is generated. If verification of any installation file fails, installation of the VNF software is stopped. If the VNF software has been tampered with, operation of the VNF software is stopped or instantiation of the VNF software is stopped, and if the installation package has been tampered with, online of the VNF software is stopped.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Deviprasad, Leonard and Kiess to verify the integrity of the network slice deployment layout before provisioning in the network using a digital signature generated from the network slice deployment layout using a hash function as taught by Qin. One of ordinary skill in the art would have been motivated to combine verifying the integrity of the network slice deployment layout before provisioning in the network using a digital signature generated from the network slice deployment layout using a hash function to ensure the network slice deployment layout has not been tampered with (Qin paragraphs 81-82).

Claims 12 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Leonard.

Regarding Claim 12, Deviprasad discloses “A customer node for a data network, wherein the data network is configured for providing a plurality of virtual network functions to the customer node by a communication system (Deviprasad figs. 1 and 4 and paragraphs 12, 28, 31 and 56: end device 180 and network 130), the customer node comprising:
an obtaining module configured to receive availability data from a trusted database or a data repository system, the availability data being indicative of one or more virtual network functions of the plurality of virtual network functions being available to the customer node (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: end device 180 presents a graphical user interface 305 provided by service interface device 115, the GUI indicating a catalog of available network functions provided by network 130);
a selecting module configured to select one of the available virtual network functions as a selected virtual network function (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: the user selects one or more network functions from the catalog using GUI 305);
a reporting module configured to report the selected virtual network function... (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: end device 180 communicates an intent-based service request 307 to service interface device 115 indicating the selected network service); and
(Deviprasad figs. 1, 3G and 4 and paragraphs 28, 31, 53, 56 and 63: network 130 provides the requested network service 343 to end device 180).”
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “a reporting module configured to report the selected virtual network function to a distributed database (emphasis added)”.
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 12.
Additionally, Deviprasad discloses “A method for operating a customer node for a data network, wherein the data network is configured for providing a plurality of virtual network functions to the customer node by a communication system... (Deviprasad figs. 3A-3H and 5 and paragraphs 47, 67 and 69: a process for a network slice deployment service).”

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449